 Case 4:15-cr-00027-WTM-CLR Document 120 Filed 09/15/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION


LEONARDO LARCK,

       Petitioner,

V.                                        CASE NO. CV418-178
                                                    CR415-027
UNITED STATES OF AMERICA,

       Respondent.



                            ORDER


       Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 13), to which objections have been filed

(Doc. 19), as well as Petitioner's Motion to Amend his habeas

petition (Doc. 17).^ The Magistrate Judge recommended that

the Petitioner's 28 U.S.C. § 2255 habeas petition be denied.

(Doc. 13 at 14.) However, Petitioner has since filed a motion

seeking to amend his 28 U.S.C. § 2255 petition to add a claim

based on the United States Supreme Court's recent decision in

Rehaif v. United States, 139 S. Ct. 2191, 2194, 204 L. Ed. 2d

594 (2019). (Doc. 17 at 1.) The Government has responded to

Petitioner's motion and does not oppose it. (Doc. 20 at 1.)




^ Unless otherwise stated, all citations are to Petitioner's
civil docket on this Court's electronic filing system, CV418-
178.
 Case 4:15-cr-00027-WTM-CLR Document 120 Filed 09/15/20 Page 2 of 2



      Accordingly, Petitioner's Motion to Amend (Doc. 17) is

GRANTED. As a result, this Court DECLINES TO ADOPT the Report

and Recommendation, and REMANDS this case to the Magistrate

Judge to assess the petition as amended. The Court notes that

Petitioner has filed a Supplement to Memorandum in Support of

Motion Pursuant to Title 28 U.S.C. § 2255. (Doc. 21.) From

this Court's review, it appears that Petitioner intends for

the Supplement to serve as his amendment. However, should

Petitioner   intend   and   desire     to   file   an   amendment   on   his

Rehaif claim.      Petitioner   must    file   such     amendment   within

thirty (30) days of the date of this Order. Should Petitioner

fail to do so. Petitioner is advised that this Court will

construe his Supplement to Memorandum in Support of Motion

Pursuant to Title 28 U.S.C. § 2255 (Doc. 21) as his amendment.

The   Government    is   DIRECTED      to   respond     to   Petitioner's

petition, as amended, within thirty (30) days of such filing

or within sixty (60) days of the date of this Order, whichever

occurs first.


      SO ORDERED this                of September 2020.




                                     WILLIAM T. MOORE, JR,
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
